Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,288,838. Although the claims at issue are not identical, they are not patentably distinct from each other because  for example independent claim 1 of the current application is an obvious variation of claim 12 U.S. Patent No. 11,288,838.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10,873,812. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 1 combined with dependent claim 8 of the current application is an obvious variation of claim 34 U.S. Patent No. 10,873,812.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7, 15-16, 18-19 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Deardorff (US PAT: 6,554,826).
Regarding claim 1, Deardorff discloses: A device for manipulating an incident acoustic wave to generate an acoustic output, the device comprising: a plurality of unit cells arranged to define an acoustic surface (col. 3 lines 28-46), at least some of said unit cells being configured to introduce delays to an incident acoustic wave at respective positions of the unit cells within the acoustic surface, such that said plurality of unit cells define a spatial delay distribution for manipulating an incident acoustic wave to generate an acoustic output, wherein the  within the acoustic surface are mounted on, or otherwise arranged to form, a curved surface (abstract; col. 3 lines 54-66; fig. 1; col. 4, line 66 – col. 5, line 19; col. 7 lines 30-45).
Regarding claim 15, Deardorff discloses: A system comprising: an acoustic source (this is implied in as much as the reference discloses acoustic wave passing the lens: col. 1 lines 32-33); and a device (fig. 1) for manipulating acoustic waves generated by the acoustic source, the device comprising: a plurality of unit cells arranged to define an acoustic surface, at least some of said unit cells being configured to introduce delays to an incident acoustic wave at respective positions of the unit cells within the acoustic surface, such that said plurality of unit cells define a spatial delay distribution for manipulating the incident acoustic wave to generate an acoustic output, wherein the unit cells within the acoustic surface are mounted on, or otherwise arranged to form, a curved surface (abstract; col. 3 lines 54-66; fig. 1; col. 4, line 66 – col. 5, line 19; col. 7 lines 30-45).
Regarding claims 2, 5, 16, 19, Deardorff further teaches the following: wherein at least some unit cells of said plurality of unit cells comprise an internal channel, and wherein, for each unit cell of the at least some unit cells comprising an internal channel, the internal channel is structured to determine the delay for the unit cell (reads on acoustic wave path through the cells: abstract), wherein the plurality of unit cells are arranged such that the spatial delay distribution of at least some of the unit cells provides a pre-determined manipulation of the incident acoustic wave at least at a first wavelength comprising one or more of: (i) focusing the incident acoustic wave; (ii) steering or directing the incident acoustic wave; and (iii) introducing a phase delay of z radians to the incident acoustic wave (fig. 5 col. 9 lines 36-48), wherein at least some unit cells of said plurality of unit cells comprise an internal channel, and wherein, for each unit cell of the at least some unit cells comprising an internal channel, the internal channel is structured to determine the delay for the unit cell (col. 3 lines 57-62).
	Regarding claim 4, 7, 18,  Deardorff further teaches: wherein unit cells of the plurality of unit cells are open at least at one end to allow surrounding fluid to pass into or through the unit cells (col. 6 lines 17-31), wherein the plurality of unit cells are arranged such that the device is configured so as to sum the contributions of the incident acoustic wave, or a plurality of incident acoustic waves, at different spatial positions in the device according to the spatial delay distribution of the device (col. 9 lines 36-48)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deardorff in view of Yang et al. (US 2016/0027427A1, hereinafter Yang).
Deardorff differs from claims 6, 20 in that he does not specifically disclose: wherein the plurality of unit cells are arranged such that the spatial delay distribution of the plurality of unit cells provides noise reduction.
However, Yang discloses: wherein the plurality of unit cells are arranged such that the spatial delay distribution of the plurality of unit cells provides noise reduction (paragraph: 0057).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Deardorff’s system to provide for the following: wherein the plurality of unit cells are arranged such that the spatial delay distribution of the plurality of unit cells provides noise reduction as this arrangement would facilitate to effect noise reduction to obtain clear acoustic wave as taught by Yang.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deardorff in view of Chang et al. (WO 2016/022826A1, hereinafter Chang).
Deardorff differs from claims 8-9 in that he does not specifically disclose: comprising two or more layers of unit cells, each layer of the two or more layers of unit cells comprising multiple unit cells defining a respective acoustic surface, wherein each of the two or more layers of unit cells has a different spatial delay distribution and/or a different spatial configuration of unit cells so that each layer of unit cells performs a different manipulation on an incident acoustic wave.
However, Chang discloses: comprising two or more layers of unit cells, each layer of the two or more layers of unit cells comprising multiple unit cells defining a respective acoustic surface, wherein each of the two or more layers of unit cells has a different spatial delay distribution and/or a different spatial configuration of unit cells so that each layer of unit cells performs a different manipulation on an incident acoustic wave (page 4 lines 24-30).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Deardorff’s system to provide for the following:  comprising two or more layers of unit cells, each layer of the two or more layers of unit cells comprising multiple unit cells defining a respective acoustic surface, wherein each of the two or more layers of unit cells has a different spatial delay distribution and/or a different spatial configuration of unit cells so that each layer of unit cells performs a different manipulation on an incident acoustic wave as this arrangement would facilitate to control acoustic wave propagation through medium as taught by Chang.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deardorff in view of Solal (US PAT: 10,284,176)
Deardorff differs from claim 11 in that he does not specifically disclose: further comprising an acoustic waveguide for guiding the incident acoustic wave onto or toward said plurality of unit cells.
However, Solal discloses: further comprising an acoustic waveguide for guiding the incident acoustic wave onto or toward said plurality of unit cells (col. 18 lines 57-62).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Deardorff’s system to provide for the following: further comprising an acoustic waveguide for guiding the incident acoustic wave onto or toward said plurality of unit cells as this arrangement would facilitate guiding the acoustic wave in given direction as taught by Solal.
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deardorff in view of Antonie  et al. (US 2012/0163129A1, hereinafter Antonie).
Deardorff differs from claims 12-14 in that he does not specifically disclose: wherein the plurality of unit cells comprises two or more different types of unit cells with the different types of unit cell encoding a different delay, wherein the device can be adjusted to control the acoustic output, wherein the device can be physically re-configured to change the physical arrangement of unit cells to control the acoustic output.
However, Antonie discloses: wherein the plurality of unit cells comprises two or more different types of unit cells with the different types of unit cell encoding a different delay, wherein the device can be adjusted to control the acoustic output, wherein the device can be physically re-configured to change the physical arrangement of unit cells to control the acoustic output (abstract; fig. 1; paragraphs: 0006-0010).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Deardorff’s system to provide for the following:  wherein the plurality of unit cells comprises two or more different types of unit cells with the different types of unit cell encoding a different delay, wherein the device can be adjusted to control the acoustic output, wherein the device can be physically re-configured to change the physical arrangement of unit cells to control the acoustic output as this arrangement would facilitate to manipulate acoustic wave by providing control elements to achieve desired results as taught by Antonie.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 3 and 17 recite: The device of claim 1/16, wherein the delay introduced by a unit cell is determined by acoustic resonances within the unit cell.  Applicant’s specification does not disclose and /or describe this claim limitation.  Claim 17 also recites similar limitation.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (subject to terminal disclaimer).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651